                      Case 2:19-cv-02084-JCM-NJK Document 23 Filed 07/02/20 Page 1 of 5



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    JAMES ROUSHKOLB,                                        Case No. 2:19-CV-2084 JCM (NJK)
                 8                                            Plaintiff(s),                      ORDER
                 9           v.
               10     FREEMAN COMPANY, LLC,
               11                                          Defendant(s).
               12
               13            Presently before the court is the Freeman Company’s (“defendant”) motion to dismiss.
               14     (ECF No. 13). James Roushkolb (“plaintiff”) filed a response (ECF No. 15), to which defendant
               15     replied (ECF No. 16).
               16     I.     Background
               17            The instant action arises from an employment dispute. Plaintiff regularly used medical
               18     marijuana at night to treat post-traumatic stress disorder (“PTSD”) pursuant to a doctor’s
               19     recommendation. (ECF No. 1-1 at 2). Plaintiff, a member of the Teamsters, Chauffeurs,
               20     Warehousemen, and Helpers, Local 631, International Brotherhood of Teamsters (“the union”),
               21     worked as a journeyman. (Id. at 6; ECF No. 13 at 2). Defendant hired him as temporary labor.
               22     (ECF No. 1-1 at 6).
               23            Plaintiff was working with another employee to remove a piece of plexiglass from the
               24     ceiling when he dropped the plexiglass, causing it to shatter. (Id. at 6–7). Following the
               25     accident, defendant requested that plaintiff take a drug test, which he failed on account of his
               26     medical marijuana use the previous night. (Id. at 7). Plaintiff claims he was not under the
               27     influence on the job site. (Id.) Defendant fired plaintiff as a result of his failed drug test. (Id.)
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-02084-JCM-NJK Document 23 Filed 07/02/20 Page 2 of 5



                1            Plaintiff now brings claims under several Nevada employment statutes claiming that
                2     defendant did not accommodate his disability. (ECF No. 1–1). Defendant moves to dismiss all
                3     claims. (ECF No. 13).
                4     II.    Legal Standard
                5            A court may dismiss a complaint for “failure to state a claim upon which relief can be
                6     granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
                7     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
                8     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
                9     factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              10      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              11      omitted).
              12             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              13      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              14      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              15      omitted).
              16             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              17      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              18      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              19      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              20      conclusory statements, do not suffice. Id. at 678.
              21             Second, the court must consider whether the factual allegations in the complaint allege a
              22      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              23      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              24      the alleged misconduct. Id. at 678.
              25             Where the complaint does not permit the court to infer more than the mere possibility of
              26      misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
              27      Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
              28

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:19-cv-02084-JCM-NJK Document 23 Filed 07/02/20 Page 3 of 5



                1     line from conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at
                2     570.
                3            The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
                4     1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
                5                    First, to be entitled to the presumption of truth, allegations in a
                                     complaint or counterclaim may not simply recite the elements of a
                6                    cause of action, but must contain sufficient allegations of
                                     underlying facts to give fair notice and to enable the opposing
                7                    party to defend itself effectively. Second, the factual allegations
                                     that are taken as true must plausibly suggest an entitlement to
                8                    relief, such that it is not unfair to require the opposing party to be
                                     subjected to the expense of discovery and continued litigation.
                9
              10      Id.
              11      III.   Discussion
              12             A. Preemption
              13             Plaintiff, as a union member, is subject to a collective bargaining agreement (“CBA”).
              14      (See ECF No. 13 at 2). Defendant argues that plaintiff’s claims require the court to interpret the
              15      CBA.    (Id at 7).   Thus, plaintiff’s state law claims are preempted by the federal Labor
              16      Management Relations Act (“LMRA”) § 301. (Id.) This court disagrees.
              17             The LMRA gives federal courts exclusive jurisdiction over violations of collective
              18      bargaining agreements.     29 U.S.C. § 185.      It also preempts any state law claim that is
              19      “substantially dependent on the terms of an agreement made between parties to a labor contract.”
              20      Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985). There is a two-step test to determine
              21      if the LMRA preempts a state claim. See Burnside v. Kiewit, 491 F.3d 1053, 1059 (9th Cir.
              22      2007). First, the court must determine whether the cause of action results from a right granted
              23      under state law or by the CBA. See id. Second, the court must determine whether the claim
              24      requires interpretation of the CBA. See id.
              25             Plaintiff fails to mention the CBA in his complaint.         Certainly, he does not avoid
              26      preemption by withholding mention of the CBA or § 301. See Stallcorp v. Kaiser Foundation
              27      Hospitals, 820 F.2d 1044, 1048 (9th Cir. 1987). However, where the complaint alleges rights
              28      that exist generally, independent of the CBA, § 301 does not apply. See Livadas v. Bradshaw,

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:19-cv-02084-JCM-NJK Document 23 Filed 07/02/20 Page 4 of 5



                1     512 U.S. 107, 124 (1994); Davies v. Premier Chemicals, Inc., 50 Fed. App’x 811, 812 (9th Cir.
                2     2002) (holding that § 301 did not preempt a tortious discharge claim under Nevada law).
                3            Here, plaintiff does not allege any claims wholly dependent on the CBA. (ECF No. 1-1).
                4     Plaintiff’s claims all arise under Nevada law and are available for pursuit by anyone, not just
                5     members of the union subject to the CBA. See Davies, 50 Fed. App’x 811, 812 (9th Cir. 2002).
                6            Further, adjudicating this matter does not require the court to interpret the CBA. “[T]he
                7     need to interpret the CBA must inhere in the nature of the plaintiff’s claim.” Cramer v.
                8     Consolidated Freightways, Inc., 255 F.3d 683, 691–92 (9th Cir. 2001). Defendant cannot
                9     defensively rely on the CBA’s terms to trigger preemption. See Sprewell v. Golden State
              10      Warriors, 266 F.3d 979, 991 (9th Cir. 2001). Here, the CBA is asserted only defensively. (See
              11      ECF No. 15 at 6–12). Defendant argues that the court must interpret articles 4 (employer’s
              12      rights), 14 (discipline procedures), and 15 (drug policy) to adjudicate plaintiff’s claims. (See
              13      ECF No. 13 at 6). But plaintiff does not challenge any of the policies contained in these sections
              14      of the CBA. Nowhere in plaintiff’s complaint is there an inherent need to consult or interpret the
              15      terms of the CBA.
              16             Because plaintiff raises claims arising under state law, and the court will not have to
              17      interpret the CBA, plaintiff’s claims are not preempted by the LMRA.
              18             B. Jurisdiction
              19             A federal court must possess jurisdiction over an action to hear the dispute. Weeping
              20      Hollow Avenue Trust v. Spencer, 831 F.3d 1110, 1112 (9th Cir. 2016). If a court determines at
              21      any time that it lacks subject matter over an action, it must dismiss or remand the case as
              22      appropriate. See id. at 1114 (reversing and remanding with instructions to remand the case to
              23      state court, as the district court lacked subject matter jurisdiction over the claims).
              24             Here, the defendant removed the case to federal court based on federal question
              25      jurisdiction pursuant to the LMRA. (ECF No. 1). The court has determined the LMRA is
              26      inapplicable to plaintiff’s claims. Therefore, the court no longer holds subject matter jurisdiction
              27      by virtue of federal question.      Defendant, despite being a Texas corporation, specifically
              28

James C. Mahan
U.S. District Judge                                                    -4-
                      Case 2:19-cv-02084-JCM-NJK Document 23 Filed 07/02/20 Page 5 of 5



                1     disclaims diversity jurisdiction, presumptively due to the amount in controversy, which is never
                2     mentioned. (ECF No. 10 at 2). Therefore, the court, sua sponte, remands this suit to state court.
                3     IV.     Conclusion
                4             Accordingly,
                5             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
                6     dismiss (ECF No. 13) be, and the same hereby is, DENIED as moot.
                7             IT IS FURTHER ORDERED that this matter be, and the same hereby is, REMANDED
                8     to the state court due to this court’s lack of subject matter jurisdiction.
                9             DATED July 2, 2020.
              10                                                      __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -5-
